Citation Nr: 0215129	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  98-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for disability 
manifested by memory loss due to an undiagnosed illness.  

3.  Entitlement to service connection for disability 
manifested by shortness of breath, including due to an 
undiagnosed illness.  

4.  Entitlement to service connection for disability 
manifested by mental problems such as paranoia and aggression 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from October 1988 to March 
1993, including service in Southwest Asia (Persian Gulf).  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 1998, the appellant and his representative appeared at 
a hearing held before a hearing officer at the RO and 
explained their contentions.  A transcript of that hearing is 
of record.  The case was last before the Board in March 2000, 
when it was remanded for additional development which has now 
been completed.  

The representative has pointed out that the President signed 
legislation in December 2001 (Public Law 103-107) which 
expands compensation availability to Persian Gulf veterans to 
include medically unexplained chronic multisymptom illnesses 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome; and also further clarifies the definition of 
an undiagnosed illness.  These legislative changes were 
effective on March 1, 2002, and have not been considered by 
the RO.  However, the current claims before the Board do not 
involve any chronic multisymptom illnesses such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome; and the new statutory definition of an undiagnosed 
illness currently codified at 38 U.S.C.A. § 1117(g) (West 
Supp. 2002) does not represent a substantive change, but 
essentially duplicates material previously (and currently) 
found at 38 C.F.R. § 3.317(b) which has already been 
considered by the RO.  

As set forth below, the appellant's symptoms of memory loss, 
sleep disturbance, and mental problems such as paranoia and 
aggression have been medically attributed to the diagnosed 
disability of alcohol dependence and possibly also to post-
traumatic stress disorder (PTSD).  A possible seizure 
disorder or other disability manifested by an abnormal EEG is 
also reflected by the evidence.  The appellant has never 
filed, and the RO has not denied, claims seeking service 
connection for alcohol dependence, PTSD, or a seizure 
disorder.  If the appellant wishes to pursue these matters 
with the RO, he should clarify this by notifying the RO in 
writing of his intentions.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  The appellant does not have sleep apnea.  

3.  There is no objective evidence of chronic disability 
manifested by shortness of breath.  

4.  The appellant's memory loss and mental problems including 
paranoia and aggression are medically attributed to the 
diagnosed disability of alcohol dependence and also possibly 
to PTSD.  

CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2001).  

2.  Chronic disability manifested by shortness of breath was 
not incurred in or aggravated by active service, nor may it 
be presumed to be due to an undiagnosed illness which was 
incurred in or aggravated by the veteran's Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2001).  

3.  A chronic disability manifested by either memory loss or 
mental problems such as paranoia and aggression is not due to 
an undiagnosed illness which was incurred in or aggravated by 
the veteran's Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claims, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statements of the case, 
supplements thereto and a letter dated April 23, 2002, the RO 
has notified the appellant of the evidence and information 
needed to substantiate his claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if did not desire the RO to obtain the evidence 
on his behalf.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the RO has obtained service and 
post-service treatment records and provided the appellant 
with multiple official VA examinations in connection with the 
current claims, although the appellant refused in July 2001 
to undergo an additional sleep study which had been scheduled 
for him in connection with the present appeal.  Accordingly, 
under 38 C.F.R. § 3.655, appellate review must be based upon 
the current record.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
current claims, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the regulations 
implementing it.  

II.  Factual Background

The service medical records indicate that the appellant was 
treated in January 1989 for a mild case of pneumonia and in 
March 1990 for mild bronchitis.  In March 1992, he was 
hospitalized for the treatment of an adjustment disorder with 
mixed emotional features manifested by suicidal ideation.  
There was a long history of fighting with other company 
members; the appellant reported at this time that his sleep 
was normal, although he had trouble sleeping on the night he 
was reduced in grade because of his fighting with another 
company member.  In December 1992, he was again hospitalized 
for the treatment of an adjustment disorder manifested by 
angry outbursts.  Shortly afterwards, in March 1993, the 
appellant was discharged from service under honorable 
conditions due to misconduct-abuse of illegal drugs.  During 
service, the appellant consistently denied any significant 
use of alcohol.  The service medical records are otherwise 
negative for any complaints, treatments or findings 
concerning shortness of breath, loss of memory, sleep 
disturbance, or mental problems.  The report of the 
separation medical examination reflects normal clinical 
evaluations in all respects, including psychiatric and 
neurologic.  Physical examination of the appellant at this 
time was within normal limits.  The appellant specifically 
denied having shortness of breath, frequent trouble sleeping, 
periods of unconsciousness, or nervous trouble of any sort on 
this examination.  

A computerized tomography (CT) scan of the appellant's brain 
in March 1995 was normal.  Chest x-ray studies in August 1995 
were reportedly negative for any pathology.  

A VA mental disorder examination of the appellant in November 
1995 resulted in no Axis I diagnosis at that time, with an 
Axis II diagnosis of antisocial personality traits vs. 
disorder.  The appellant gave a history of numerous violent 
and aggressive outbursts since at least the age of 16 which 
he appeared to enjoy, stating that he did not feel bad about 
these episodes, that the victims deserved what they got, and 
that he liked to hurt people.  The appellant also gave a 
family history of violent behavior, including an uncle who 
reportedly was seen by a psychiatrist after he killed another 
family member; there was also a history given of legal 
difficulties related to prior violent behavior, both before 
and during service.  The appellant said that he rarely drank 
alcoholic beverages, and he denied illicit drug use.  The 
examiner commented that the appellant did not meet the 
criteria for any active Axis I psychiatric disorder, and that 
his history of aggressive, violent behavior was most likely 
related to an antisocial personality structure.  

On a VA trachea and bronchi examination in February 1996, the 
appellant admitted to occasional alcohol use.  He had various 
respiratory complaints including shortness of breath with 
exercise and at night and also precipitated by cigarette 
smoke.  The appellant also complained of having problems 
sleeping and occasional nightmares with some violent 
activity.  Physical examination of the appellant was normal, 
and the examiner diagnosed probable mild nocturnal and 
exertional asthma, by history, but admitted that this was 
uncorroborated by any empiric data.  Pulmonary function tests 
were recommended.  

On a VA neurological disorder examination in April 1997, the 
appellant complained of memory loss, which the examiner felt 
did not require a work-up.  Neurological evaluation at this 
time was objectively normal.  The appellant also complained 
of lapses in consciousness which he called deep dazes.  An 
electroencephalogram (EEG) in July 1995 was reportedly 
normal, but the examiner recommended another EEG, which was 
performed in October 1997 and which was abnormal.  Further 
clinical correlation was felt to be indicated.  

A VA respiratory examination in October 1997 resulted in the 
clinical impression of shortness of breath, rule out asthma; 
and daytime somnolence/malaise/ narcolepsy/rule out sleep 
apnea.  The appellant complained of shortness of breath and a 
runny and itchy nose caused by environmental stimulants such 
as tobacco smoke; and of shortness of breath at night with 
diaphoresis and sweats.  He also had been told that he snored 
fairly loudly.  Physical examination of the appellant at this 
time was again normal.  A diagnostic sleep study to rule out 
possible underlying sleep apnea was recommended.  

On a VA epilepsy and narcolepsy examination of the appellant 
two days later in October 1997, he complained of blackout 
spells without any loss of consciousness, falling, shaking, 
incontinence or tongue biting.  Neurological evaluation was 
again normal, and the examiner reported a diagnostic 
impression of no real evidence of an epileptic disorder, and 
lapses of memory not outside the normal range of expectation.  

Extensive pulmonary function tests performed at a VA facility 
in November 1997 were all normal.  

At the May 1998 hearing, the appellant testified that he was 
not currently receiving psychiatric treatment or taking 
medication for any psychiatric problem.  He described 
periodic deep dazes or lapses of consciousness, and 
occasional episodes of forgetting what he was doing.  He said 
that he had flipped out while serving in the desert and had 
to be sent to a psychiatrist.  He also related to the Hearing 
Officer that he sometimes had nightmares which caused him to 
wake up fighting for his breath; but he had never required 
emergency room or other medical treatment for this.  The 
appellant testified that he was unaware of any diagnosis of 
sleep apnea.  He first noticed episodes of memory loss after 
he returned from serving in the Persian Gulf.  He had been a 
boxer in service and didn't know if he had sustained any head 
injuries-he always wore protective head gear and was never 
knocked out.  

While a resident of a county detention center from November 
1998 to March 1999, the appellant complained of multiple 
problems which he related to his service in the Persian Gulf, 
including anxiety attacks, hot and cold flashes, and having 
trouble sleeping, for the last of which he said that he had 
been tested by VA.  No relevant medical findings or diagnoses 
are reflected by the records in the claims file from this 
period.  

The appellant was accorded a VA respiratory examination in 
July 2000.  The claims file was available and reviewed by the 
examiner, who reported that the appellant's reported symptoms 
(waking at night short of breath, daytime hypersomnolence, 
and short-term memory loss) were consistent with sleep apnea 
and recommended that he undergo a sleep study.  Physical 
examination of the appellant at this time reflected normal 
findings, as did a VA neurological examination in the same 
month.  

On a VA mental examination of the appellant in July 2000, the 
claims file was again reviewed and the examiner reported that 
there was a long history of substance abuse and the appellant 
clearly met the diagnostic criteria for alcohol dependence.  
His symptoms of poor memory, loss of control resulting in 
aggression, insomnia and waking up frequently were all 
attributable to his alcohol dependence by this medical 
examiner.  It was also reported that the appellant had some 
symptoms consistent with PTSD, but that it was currently 
impossible to clearly differentiate which symptoms were due 
to PTSD as opposed to alcohol dependence.  The psychiatric 
examiner further commented that the appellant's alcohol 
dependence would need to be treated prior to further 
assessment of PTSD.  

In November 2000, a VA overnight polysomnogram was 
essentially normal except for rare respiratory events that 
were not felt to be clinically significant.  In July 2001, 
the appellant canceled a scheduled sleep study and refused to 
undergo any further sleep testing.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§1117, 1118 (West Supp. 2002); 38 C.F.R. § 3.317.  

In the present case, although many of the appellant's 
subjective complaints are consistent with sleep apnea, 
objective confirmation of this diagnosis has not been 
forthcoming, and an overnight polysomnogram in November 2000 
was essentially normal.  In the absence of competent medical 
evidence establishing a diagnosis of sleep apnea, the claim 
seeking service connection for this disability must be denied 
on appeal.  

Likewise, there is no objective evidence currently of record 
of chronic disability manifested by shortness of breath, 
including an undiagnosed illness, either in service or at the 
present time.  Pulmonary function tests and other respiratory 
examinations of the appellant have all been essentially 
normal.  Accordingly, this claim will also be denied.  

Finally, there is no medical evidence linking the veteran's 
memory loss or mental problems, including paranoia and 
aggression, to an undiagnosed illness.  On the contrary, the 
preponderance of the evidence indicates that these complaints 
and symptoms are attributable to the recognized diagnosis of 
alcohol dependence and also possibly to PTSD, neither of 
which is at issue in the present appeal.  Consequently, the 
claims seeking service connection for an undiagnosed illness 
manifested by memory loss or mental problems including 
paranoia and aggression must also be denied by the Board at 
the present time.  


(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for a disability manifested 
by shortness of breath is denied.  

Entitlement to service connection for an undiagnosed illness 
manifested by memory loss or mental problems including 
paranoia and aggression is also denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

